EXHIBIT 10.3

 

 

EXCHANGE NOTE SALE AGREEMENT

 

between

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its series of
limited liability company interests designated as
the “2016-A Series”, as Depositor

 

and

 

FORD CREDIT AUTO LEASE TRUST 2016-A,
as Issuer

 

Dated as of March 1, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

 

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II SALE AND PURCHASE OF SOLD PROPERTY

1

 

 

Section 2.1.

Sale of Sold Property

1

Section 2.2.

Payment for Sold Property; Delivery of 2016-A Exchange Note

2

Section 2.3.

Acknowledgement of Assignment and Servicing

2

Section 2.4.

Savings Clause

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

2

 

 

Section 3.1.

Depositor’s Representations and Warranties

2

Section 3.2.

Depositor’s Representations and Warranties About Sold Property and 2016-A
Reference Pool

4

Section 3.3.

Depositor’s Reallocation of Leases and Leased Vehicles for Breach of
Representations

5

Section 3.4.

Dispute Resolution

6

Section 3.5.

Issuer’s Representations and Warranties

8

 

 

 

ARTICLE IV DEPOSITOR’S AGREEMENTS

10

 

 

Section 4.1.

Required Reserve Amount

10

Section 4.2.

Financing Statements

10

Section 4.3.

No Sale or Lien by Depositor

10

Section 4.4.

Expenses

10

 

 

 

ARTICLE V OTHER AGREEMENTS

11

 

 

Section 5.1.

Obligations Unaffected

11

Section 5.2.

No Petition

11

Section 5.3.

Limited Recourse

11

Section 5.4.

Obligations Under 2016-A Exchange Note

11

Section 5.5.

Limitation of Liability of Owner Trustee

11

Section 5.6.

Issuer Obligation

11

Section 5.7.

Termination

12

 

 

 

ARTICLE VI MISCELLANEOUS

12

 

 

Section 6.1.

Amendments

12

Section 6.2.

Benefit of Agreement; Third-Party Beneficiaries

12

Section 6.3.

Notices

12

Section 6.4.

GOVERNING LAW

13

Section 6.5.

Submission to Jurisdiction

13

Section 6.6.

WAIVER OF JURY TRIAL

13

Section 6.7.

No Waiver; Remedies

13

Section 6.8.

Severability

13

Section 6.9.

Headings

13

Section 6.10.

Counterparts

13

 

i

--------------------------------------------------------------------------------


 

EXCHANGE NOTE SALE AGREEMENT, dated as of March 1, 2016 (this “Agreement”),
between FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability company,
acting for its series of limited liability company interests designated as the
“2016-A Series,” as Depositor, and FORD CREDIT AUTO LEASE TRUST 2016-A , a
Delaware statutory trust, as Issuer.

 

BACKGROUND

 

Ford Credit makes loans to the Titling Companies under a Credit and Security
Agreement to finance their acquisition of leases and leased vehicles originated
by motor vehicle dealers.  Each Titling Company allocates the leases and leased
vehicles to a separate series of limited liability company interests in the
Titling Company designated as the “Collateral Specified Interest” and pledges
them as Collateral to secure the Revolving Facility.

 

Ford Credit requested that a portion of the Revolving Facility Balance be
exchanged for a note designated as the “2016-A Exchange Note” to be issued by
the Titling Companies to Ford Credit under the Exchange Note Supplement and the
Credit and Security Agreement.  Ford Credit and the Titling Companies designated
the 2016-A Reference Pool for the 2016-A Exchange Note and allocated the Leases
and Leased Vehicles from the Revolving Facility Pool to the 2016-A Reference
Pool.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by the 2016-A Exchange Note, Ford
Credit has sold the 2016-A Exchange Note to the Depositor, who will sell it to
the Issuer.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix 1 to the 2016-A Exchange Note
Supplement, dated as of March 1, 2016 (the “Exchange Note Supplement”), to the
Second Amended and Restated Credit and Security Agreement, dated as of July 22,
2005, as amended and restated as of December 1, 2015 (the “Credit and Security
Agreement”), among CAB East LLC and CAB West LLC, as Borrowers, U.S. Bank
National Association, as Administrative Agent, HTD Leasing LLC, as Collateral
Agent, and Ford Motor Credit Company LLC, as Lender and Servicer, or in Appendix
A to the Credit and Security Agreement.  Appendix 1 and Appendix A also contain
usage rules that apply to this Agreement.  Appendix 1 and Appendix A are
incorporated by reference into this Agreement.

 

ARTICLE II
SALE AND PURCHASE OF SOLD PROPERTY

 

Section 2.1.           Sale of Sold Property.  Effective on the Closing Date and
immediately after the transaction under the Exchange Note Purchase Agreement,
and immediately before the transactions under the Trust Agreement and the
Indenture, the Depositor sells and assigns to the Issuer, without recourse
(other than the Depositor’s obligations under this Agreement), all of the

 

--------------------------------------------------------------------------------


 

Depositor’s right, title and interest, whether now owned or later acquired, in
the Sold Property.  This sale and assignment does not, and is not intended to,
include any obligation of the Depositor to the Titling Companies, the Lessees,
the Dealers or any other Person relating to the 2016-A Reference Pool and the
other Sold Property, and the Issuer does not assume any obligations.

 

Section 2.2.           Payment for Sold Property; Delivery of 2016-A Exchange
Note.

 

(a)           Payment for Sold Property.  In consideration for the Sold
Property, the Issuer will transfer to the Depositor the Notes as payment for the
2016-A Exchange Note and the other Sold Property.

 

(b)           Delivery of 2016-A Exchange Note.  On payment for the Sold
Property, the Depositor will deliver to the Issuer the 2016-A Exchange Note,
registered in the name of “Ford Motor Credit Company LLC” and duly endorsed by
the Seller in blank.

 

Section 2.3.           Acknowledgement of Assignment and Servicing.

 

(a)           Further Assignment.  The Depositor acknowledges that, under the
Indenture, the Issuer will assign and pledge the Sold Property and related
property and rights to the Indenture Trustee for the benefit of the Secured
Parties.

 

(b)           Servicing.  The Issuer acknowledges the engagement of Ford Credit
as Servicer of the Leases and Leased Vehicles in the 2016-A Reference Pool under
the Servicing Supplement and the Servicing Agreement.

 

Section 2.4.           Savings Clause.  The Depositor and the Issuer intend that
the sale and assignment under this Agreement be an absolute sale and assignment
of the Sold Property, conveying good title to the Sold Property free and clear
of any Lien other than Permitted Liens, from the Depositor to the Issuer.  The
Depositor and the Issuer intend that the Sold Property not be a part of the
Depositor’s estate if there is a bankruptcy or insolvency of the Depositor.  If,
despite the intent of the Depositor and the Issuer, the transfer of the Sold
Property under this Agreement is determined to be a pledge for a financing or is
determined not to be an absolute sale and assignment, the Depositor Grants to
the Issuer a security interest in the Depositor’s right, title and interest in
the Sold Property to secure a loan in an amount equal to all amounts payable by
the Depositor under this Agreement, all amounts payable as principal or interest
on the Notes, all amounts payable as Reference Pool Servicing Fees under the
Servicing Supplement and all other amounts payable by the Issuer under the
Transaction Documents.  In that case, this Agreement will be a security
agreement and the Issuer will have the rights and remedies of a secured party
and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.           Depositor’s Representations and Warranties.  The
Depositor makes the following representations and warranties on which the Issuer
is relying in purchasing the Sold Property.  The representations and warranties
are made as of the Closing Date and will survive the sale and assignment of the
Sold Property by the Depositor to the Issuer under this Agreement and the pledge
of the Sold Property by the Issuer to the Indenture Trustee under the Indenture:

 

2

--------------------------------------------------------------------------------


 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Depositor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Depositor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Depositor enforceable against the Depositor, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Depositor is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Depositor’s properties or assets under
the terms of any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document (other than this Agreement), (iii) violate the Depositor’s
certificate of formation or limited liability company agreement or (iv) violate
a law or, to the Depositor’s knowledge, an order, rule or regulation of a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties that applies to the Depositor, which, in each case, would reasonably
be expected to have a material adverse effect on the Depositor’s ability to
perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of  this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Depositor is not required to be
registered as an “investment company” under the Investment Company Act.

 

3

--------------------------------------------------------------------------------


 

Section 3.2.           Depositor’s Representations and Warranties About Sold
Property and 2016-A Reference Pool.

 

(a)           Representations and Warranties from Exchange Note Purchase
Agreement.  Ford Credit made representations and warranties about the Leases and
Leased Vehicles in the 2016-A Reference Pool in Section 3.3 of the Exchange Note
Purchase Agreement, and has consented to the sale by the Depositor to the Issuer
of the Depositor’s rights to these representations and warranties.  Under
Section 2.1, the Depositor has sold to the Issuer the Depositor’s rights under
the Exchange Note Purchase Agreement, including the right to require Ford Credit
to reallocate any Leases and Leased Vehicles if there is a breach of Ford
Credit’s representations and warranties.  In addition, the Depositor represents
and warrants as of the Closing Date that the representations and warranties
about the Leases and Leased Vehicles in the 2016-A Reference Pool in Section 3.3
of the Exchange Note Purchase Agreement are true and correct.  The Issuer is
relying on Ford Credit’s representations and warranties in the Exchange Note
Purchase Agreement and on the Depositor’s representations and warranties in this
Section 3.2(a) in purchasing the 2016-A Exchange Note, which representations and
warranties will survive the sale and assignment of the 2016-A Exchange Note by
the Depositor to the Issuer under this Agreement and the pledge of the 2016-A
Exchange Note to the Indenture Trustee under the Indenture.

 

(b)           Representations and Warranties About Sold Property and 2016-A
Reference Pool.  The Depositor makes the following representations and
warranties about the Sold Property and the 2016-A Reference Pool on which the
Issuer is relying in purchasing the Sold Property.  The representations and
warranties are made as of the Closing Date and will survive the sale and
assignment of the Sold Property by the Depositor to the Issuer under this
Agreement and the pledge of the Sold Property by the Issuer to the Indenture
Trustee under the Indenture.

 

(i)        Enforceability of 2016-A Exchange Note.  The 2016-A Exchange Note has
been duly executed, issued, authenticated and delivered and is the valid and
binding obligation of the Borrowers entitled to the benefits of the Exchange
Note Supplement and the Credit and Security Agreement.

 

(ii)       Valid Sale.  This Agreement evidences a valid sale and assignment of
the Sold Property from the Depositor to the Issuer, enforceable against
creditors of and purchasers from the Depositor.

 

(iii)      Good Title to Sold Property.  Immediately before the sale and
assignment under this Agreement, the Depositor has good and marketable title to
the Sold Property free and clear of any Lien other than Permitted Liens and,
immediately after the sale and assignment under this Agreement, the Issuer will
have good and marketable title to the Sold Property, free and clear of any Lien
other than Permitted Liens.

 

(iv)     Security Interest in Sold Property.

 

(A)                               This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Sold Property in
favor of the Issuer, which is prior to any Lien, other than Permitted Liens, and
is enforceable against all creditors of and purchasers from the Depositor.

 

4

--------------------------------------------------------------------------------


 

(B)                               All filings (including UCC filings) necessary
in any jurisdiction to give the Depositor a first priority, validly perfected
ownership and security interest in the Purchased Property, to give the Issuer a
first priority, validly perfected ownership and security interest in the Sold
Property and to give the Indenture Trustee a first priority perfected security
interest in the Collateral, will be made within ten days after the Closing Date.

 

(C)                               All financing statements filed or to be filed
against the Depositor in favor of the Issuer describing the Sold Property sold
under this Agreement will contain a statement to the following effect:  “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Assignee.”

 

(D)                               The Depositor has not authorized the filing of
and is not aware of any financing statements against the Depositor that include
a description of collateral covering any Sold Property other than the financing
statements relating to the security interest Granted to the Depositor under the
Exchange Note Purchase Agreement, by the Depositor to the Issuer under this
Agreement or by the Issuer to the Indenture Trustee under the Indenture, or that
has been terminated.

 

(v)      Good Title to 2016-A Reference Pool.  The applicable Titling Company
has good title, or the Servicer has started procedures that will result in good
title, to the Leases and Leased Vehicles in the 2016-A Reference Pool, free and
clear of Liens other than Permitted Liens.

 

Section 3.3.           Depositor’s Reallocation of Leases and Leased Vehicles
for Breach of Representations.

 

(a)           Investigation of Breach.  If a Responsible Person of the Depositor
(i) has knowledge of a breach of a representation or warranty made in
Section 3.2(a), (ii) receives notice from the Issuer, the Owner Trustee or the
Indenture Trustee of a breach of a representation or warranty made in
Section 3.2(a), (iii) receives a Reallocation Request for a Lease and Leased
Vehicle or (iv) receives a Review Report that indicates a Test Fail for a Lease
and Leased Vehicle, then, in each case, the Depositor will investigate the Lease
and Leased Vehicle to confirm the breach and determine if the breach has a
material adverse effect on the Lease and Leased Vehicle.  None of the Servicer,
the Issuer, the Owner Trustee, the Indenture Trustee or the Administrator will
have an obligation to investigate whether a breach of any representation or
warranty has occurred or whether any Lease and Leased Vehicle is required to be
reallocated under this Section 3.3.

 

(b)           Reallocation of Leases and Leased Vehicles; Payment of
Administrative Reallocation Amount.  The Depositor may, and if the breach has a
material adverse effect on the Lease and Leased Vehicle will, reallocate the
Lease and Leased Vehicle described in Section 3.3(a) to the Revolving Facility
Pool by paying the Administrative Reallocation Amount on the

 

5

--------------------------------------------------------------------------------


 

Business Day before the Payment Date (or, with satisfaction of the Rating Agency
Condition, on the Payment Date) related to the Collection Period in which the
Depositor has knowledge or receives notice of and confirms the breach or, at the
Depositor’s option, on or before the following Payment Date, unless the breach
is cured in all material respects before that Payment Date.  If Ford Credit is
the Servicer, the Depositor may cause the Administrative Reallocation Amount to
be paid according to Section 4.3(c) of the Servicing Supplement.

 

(c)           Reallocation of Leases and Leased Vehicles.  When the Depositor’s
payment of the Administrative Reallocation Amount for a Lease and Leased Vehicle
is included in Exchange Note Available Funds for a Payment Date, the Lease and
Leased Vehicle will be deemed to have been reallocated to the Revolving Facility
Pool, effective as of the last day of the Collection Period before the related
Collection Period.  After the reallocation, the Sponsor will mark its
receivables systems to indicate that the lease and leased vehicle is no longer a
Lease and Leased Vehicle in the 2016-A Reference Pool.

 

(d)           Reallocation Sole Remedy.  The sole remedy for a breach of the
Depositor’s representations and warranties made in Section 3.2(a) is (i) to
require the Depositor to reallocate the Lease and Leased Vehicle under this
Section 3.3 or (ii) to require the Depositor or the Indenture Trustee to enforce
the obligation of Ford Credit to reallocate the Lease and Leased Vehicle under
Section 3.4 of the Exchange Note Purchase Agreement.

 

Section 3.4.           Dispute Resolution.

 

(a)           Referral to Dispute Resolution.  If the Issuer, the Owner Trustee,
the Indenture Trustee or a Noteholder (the “Requesting Party”) requests that the
Depositor and/or the Sponsor reallocate a Lease and related Leased Vehicle due
to an alleged breach of a representation and warranty in Section 3.2(a) or in
Section 3.4 of the Exchange Note Purchase Agreement (each, a “Reallocation
Request”), and the Reallocation Request has not been resolved within 180 days
after the Depositor or the Sponsor receives the Reallocation Request, the
Requesting Party may refer the matter, in its discretion, to either mediation
(including non-binding arbitration) or binding third-party arbitration. 
However, if the Lease subject to a Reallocation Request was part of a Review and
the Review Report showed no Test Fails for the Lease, the Reallocation Request
for the Lease and Leased Vehicle will be deemed to be resolved.  The Requesting
Party must start the mediation or arbitration proceeding according to the ADR
Rules of the ADR Organization within 90 days after the end of the 180-day
period.  The Depositor and the Sponsor agree to participate in the dispute
resolution method selected by the Requesting Party.

 

(b)           Mediation.  If the Requesting Party selects mediation for dispute
resolution:

 

(i)        The mediation will be administered by the ADR Organization using its
ADR Rules.  However, if any ADR Rules are inconsistent with the procedures for
mediation stated in this Section 3.4, the procedures in this Section 3.4 will
control.

 

(ii)       A single mediator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The mediator must
be impartial, an attorney admitted to practice in the State of New York and have
at least 15 years of

 

6

--------------------------------------------------------------------------------


 

experience in commercial litigation and, if possible, consumer finance or
asset-backed securitization matters.

 

(iii)      The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.

 

(iv)     Expenses of the mediation will be allocated to the parties as mutually
agreed by them as part of the mediation.

 

(v)      If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Reallocation Request to arbitration under this
Section 3.4.

 

(c)           Arbitration.  If the Requesting Party selects arbitration for
dispute resolution:

 

(i)        The arbitration will be administered by the ADR Organization using
its ADR Rules. However, if any ADR Rules are inconsistent with the procedures
for arbitration stated in this Section 3.4, the procedures in this Section 3.4
will control.

 

(ii)       A single arbitrator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The arbitrator
must be impartial, an attorney admitted to practice in the State of New York and
have at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.  The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration. 
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule.  The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.

 

(iii)      The arbitrator will have the authority to schedule, hear and
determine any motions, according to New York law, and will do so at the motion
of any party.  Discovery will be completed with 30 days of selection of the
arbitrator and will be limited for each party to two witness depositions not to
exceed five hours, two interrogatories, one document request and one request for
admissions.  However, the arbitrator may grant additional discovery on a showing
of good cause that the additional discovery is reasonable and necessary.  Briefs
will be limited to no more than ten pages each, and will be limited to initial
statements of the case, motions and a pre-hearing brief.  The evidentiary
hearing on the merits will start no later than 60 days after selection of the
arbitrator and will proceed for no more than six consecutive Business Days with
equal time allocated to each party for the presentation of evidence and cross
examination.  The arbitrator may allow additional time for discovery and
hearings on a showing of good cause or due to unavoidable delays.

 

(iv)     The arbitrator will make its final determination no later than 90 days
after its selection.  The arbitrator will resolve the dispute according to the
terms of this Agreement and the other Transaction Documents, and may not modify
or change this Agreement or the other Transaction Documents in any way.  The
arbitrator will not have the power to award punitive damages or consequential
damages in any arbitration

 

7

--------------------------------------------------------------------------------


 

conducted by them.  In its final determination, the arbitrator will determine
and award the expenses of the arbitration (including filing fees, the fees of
the arbitrator, expense of any record or transcript of the arbitration and
administrative fees) to the parties in its reasonable discretion.  The
determination of the arbitrator will be in writing and counterpart copies will
be promptly delivered to the parties.  The determination will be final and
non-appealable, except for actions to confirm or vacate the determination
permitted under federal or State law, and may be entered and enforced in any
court of competent jurisdiction.

 

(v)      By selecting arbitration, the Requesting Party is giving up the right
to sue in court, including the right to a trial by jury.

 

(vi)     The Requesting Party may not bring a putative or certificated class
action to arbitration. If this waiver of class action rights is found to be
unenforceable for any reason, the Requesting Party agrees that it will bring its
claims in a court of competent jurisdiction.

 

(d)           Additional Conditions.  For each mediation or arbitration:

 

(i)        Any mediation or arbitration will be held in New York, New York at
the offices of the mediator or arbitrator or at another location selected by the
Depositor or the Sponsor.  Any party or witness may participate by
teleconference or video conference.

 

(ii)       The Depositor, the Sponsor and the Requesting Party will have the
right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order, if such
relief is available by law.

 

(iii)      Neither the Depositor nor the Sponsor will be required to produce
personally identifiable customer information for purposes of any mediation or
arbitration.  The existence and details of any unresolved Reallocation Request,
any informal meetings, mediations or arbitration proceedings , the nature and
amount of any relief sought or granted, any offers or statements made and any
discovery taken in the proceeding, will be confidential, privileged and
inadmissible for any purpose in any mediation, arbitration, litigation or other
proceeding.  The parties will keep this information confidential and will not
disclose or discuss it with any third party (other than a party’s attorneys,
experts, accountants and other advisors, as reasonably required in connection
with the mediation or arbitration proceeding under this Section 3.4), except as
required by law, regulatory requirement or court order.  If a party to a
mediation or arbitration proceeding receives a subpoena or other request for
information from a third party (other than a governmental regulatory body) for
confidential information of the other party to the mediation or arbitration
proceeding, the recipient will promptly notify the other party and will provide
the other party with the opportunity to object to the production of its
confidential information.

 

Section 3.5.           Issuer’s Representations and Warranties.  The Issuer
represents and warrants to the Depositor as of the Closing Date:

 

(a)           Organization and Qualification.  The Issuer is duly formed and
validly existing as a statutory trust in good standing under the laws of the
State of Delaware.  The Issuer is qualified as

 

8

--------------------------------------------------------------------------------


 

a foreign statutory trust in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its properties or the conduct of its activities requires the qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Issuer’s ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Issuer has the power and
authority to execute, deliver and perform its obligations under this Agreement. 
The Issuer has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Issuer and enforceable against the Issuer, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement and the performance of its obligations under this Agreement
will not (i) conflict with, or be a breach or default under, any indenture,
mortgage, deed of trust, loan agreement, guarantee or similar document under
which the Issuer is a debtor or guarantor, (ii) result in the creation or
imposition of a Lien on the Issuer’s properties or assets under the terms of any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document (other than the Indenture), (iii) violate the Trust Agreement or
(iv) violate a law or, to the Issuer’s knowledge, an order, rule or regulation
of a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Issuer or its
properties that applies to the Issuer, which, in each case, would reasonably be
expected to have a material adverse effect on the Issuer’s ability to perform
its obligations under this Agreement.

 

(d)           No Proceedings.  To the Issuer’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Issuer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or (iv) that would reasonably be
expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Issuer, the performance by the
Issuer of its obligations under, or the validity and enforceability of, the
Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Issuer is not required to be
registered as an “investment company” under the Investment Company Act.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV
DEPOSITOR’S AGREEMENTS

 

Section 4.1.           Required Reserve Amount.  On the Closing Date, the
Depositor will deposit, or cause to be deposited, the Required Reserve Amount in
the Reserve Account from the net proceeds of the sale of the Notes.

 

Section 4.2.           Financing Statements.

 

(a)           Filing of Financing Statements.  The Depositor will file financing
and continuation statements, and amendments to the statements, in the
jurisdictions and with the filing offices necessary to perfect the Issuer’s
interest in the Sold Property.  The Depositor will promptly deliver to the
Issuer and the Indenture Trustee file-stamped copies of, or filing receipts for,
any financing statement, continuation statement and amendment to a previously
filed financing statement.

 

(b)           Issuer and Indenture Trustee Authorized to File Financing
Statements.  The Depositor authorizes the Issuer and the Indenture Trustee to
file financing and continuation statements, and amendments to the statements, in
the jurisdictions and with the filing offices as the Issuer or the Indenture
Trustee may determine are necessary or advisable to perfect the Issuer’s
interest in the Sold Property.  The financing and continuation statements may
describe the Sold Property as the Issuer or the Indenture Trustee may reasonably
determine to perfect the Issuer’s interest in the Sold Property.  The Issuer or
the Indenture Trustee will promptly deliver to the Depositor file-stamped copies
of, or filing receipts for, any financing statement, continuation statement and
amendment to a previously filed financing statement.

 

(c)           Relocation of Depositor.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten days before a relocation of its
chief executive office or change in its corporate structure, form of
organization or jurisdiction of organization if it could require the filing of a
new financing statement or an amendment to a previously filed financing
statement under Section 9-307 of the UCC.  The Depositor will promptly file new
financing statements or amendments to all previously filed financing
statements.  The Depositor will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.

 

(d)           Change of Depositor’s Name.  The Depositor will notify the Owner
Trustee and the Indenture Trustee at least ten days before any change in the
Depositor’s name that could make a financing statement filed under this
Section 4.2 seriously misleading under Section 9-506 of the UCC.  The Depositor
will promptly file amendments to all previously filed financing statements.

 

Section 4.3.           No Sale or Lien by Depositor.  Except for the sale and
assignment under this Agreement, the Depositor will not sell or assign any Sold
Property to another Person, or Grant or allow a Lien on an interest in any Sold
Property.  The Depositor will defend the Issuer’s interest in the Sold Property
against claims of third parties claiming through the Depositor.

 

Section 4.4.           Expenses.  The Depositor will pay the costs and expenses
to perform its obligations under this Agreement and the Issuer and the Indenture
Trustee’s reasonable expenses to perfect the Issuer’s interest in the Sold
Property and to enforce the Depositor’s obligations under this Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V
OTHER AGREEMENTS

 

Section 5.1.           Obligations Unaffected.  Any invalidity, illegality or
irregularity of a Lease or Leased Vehicle in the 2016-A Reference Pool will not
affect the Depositor’s obligations under this Agreement.

 

Section 5.2.           No Petition.  Each party agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all Secured Obligations, including all Exchange
Notes, and any other Securities, (b) all securities issued by the Depositor or
by a trust for which the Depositor was a depositor or (c) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) either Titling Company or either Holding Company, (ii) the
Depositor or (iii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law.  This Section 5.2 will survive the termination of
this Agreement.

 

Section 5.3.           Limited Recourse.  Each party agrees that any claim that
it may seek to enforce against the other party under this Agreement is limited
to the Sold Property only and is not a claim against the other party’s assets as
a whole or against assets other than the Sold Property.

 

Section 5.4.           Obligations Under 2016-A Exchange Note.

 

(a)           Borrowers Obligations.  The Borrowers’ obligations under the
2016-A Exchange Note and the other Sold Property are solely the Borrowers’
obligations and are not the Depositor’s obligation or an interest in any of the
Depositor’s assets.  The Issuer acknowledges and agrees that it has no right,
title or interest in any assets of the Depositor for the payment of amounts due
or for the performance of obligations under the 2016-A Exchange Note or the
other Sold Property.

 

(b)           Subordination of Claims.  The Issuer acknowledges Section 9.4 of
the Credit and Security Agreement regarding the subordination of claims against
the Borrowers and agrees to be bound by it as an Exchange Noteholder.

 

Section 5.5.           Limitation of Liability of Owner Trustee.  This Agreement
has been signed on behalf of the Issuer by The Bank of New York Mellon not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer.  In no event will The Bank of New York Mellon in its individual capacity
or a beneficial owner of the Issuer be liable for the representations,
warranties, covenants, agreements or other obligations of the Issuer under this
Agreement.  For all purposes under this Agreement, the Owner Trustee is subject
to, and entitled to the benefits of, the Trust Agreement.

 

Section 5.6.           Issuer Obligation.  No recourse may be taken, directly or
indirectly, for the obligations of the Issuer or the Owner Trustee under this
Agreement or a document delivered under this Agreement, against (a) the Owner
Trustee in its individual capacity, (b) any holder of a beneficial interest in
the Issuer, (c) any partner, owner, beneficiary, officer, director, employee or
agent of the Owner Trustee, in its individual capacity or (d) any holder of a
beneficial interest in the Owner Trustee, in its individual capacity, except as
that Person may have expressly agreed.

 

11

--------------------------------------------------------------------------------


 

Section 5.7.           Termination.  This Agreement will terminate on the
payment in full or cancellation of the 2016-A Exchange Note.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.           Amendments.

 

(a)           Amendments.  The parties may amend this Agreement:

 

(i)        to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement, in each case, without the consent of the Noteholders or
any other Person;

 

(ii)       to add, change or eliminate terms of this Agreement, in each case,
without the consent of the Noteholders or any other Person, if the Depositor
delivers an Officer’s Certificate to the Issuer, the Owner Trustee and the
Indenture Trustee stating that the amendment will not have a material adverse
effect on the Noteholders; or

 

(iii)      to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 6.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)           Notice of Amendments.  The Depositor or the Issuer will notify the
Rating Agencies in advance of any amendment.   Promptly after the execution of
an amendment, the Depositor will deliver a copy of the amendment to the
Indenture Trustee and the Rating Agencies.

 

Section 6.2.           Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Indenture Trustee, for the benefit of the
Secured Parties, will be a third-party beneficiary of this Agreement and may
enforce this Agreement against the Depositor.  No other Person will have any
right or obligation under this Agreement.

 

Section 6.3.           Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)        for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)       for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

12

--------------------------------------------------------------------------------


 

(iii)      for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)     for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule A to the Indenture, which address the party may change by notifying
the other party.

 

Section 6.4.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.5.           Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 6.6.           WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDING RELATING TO THIS AGREEMENT.

 

Section 6.7.           No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

Section 6.8.           Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 6.9.           Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.

 

Section 6.10.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO LEASE TWO LLC, acting for its series of limited liability
company interests designated as the “2016-A Series,” as Depositor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FORD CREDIT AUTO LEASE TRUST 2016-A, as Issuer

 

 

 

By:

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Exchange Note Sale Agreement]

 

--------------------------------------------------------------------------------